PER CURIAM.
This is a petition for certiorari challenging the trial court’s denial of a petition for *47writ of mandamus in which petitioner challenged the presumptive parole release date set by the Parole Commission. On June 19, 2006, this court determined that petitioner’s appeal from the circuit court order is renewable by petition for writ of certio-rari pursuant to Sheley v. Florida Parole Commission, 720 So.2d 216 (Fla.1998). We deny the petition as to review of the decision regarding the presumptive release date, but we must reverse the circuit court’s order imposing a lien on appellant’s prison account based on the holding in Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003). Under Schmidt, the circuit court erred when it ordered appellant to pay filing fees and imposed a lien on his prison account. See Cason v. Crosby, 892 So.2d 536, 537-38 (Fla. 1st DCA 2005).
Accordingly, the petition is DENIED as to the challenge to the order by which the circuit court denied mandamus, but is GRANTED as to the challenge to the lien order, and that order is hereby QUASHED.
ERVIN, ALLEN, and WOLF, JJ., concur.